Exhibit 4(a) SOUTHWESTERN ELECTRIC POWER COMPANY and THE BANK OF NEW YORK, AS TRUSTEE SEVENTH SUPPLEMENTAL INDENTURE Dated as of June 9, 2008 Supplemental to the Indenture dated as of February 25, 2000 6.45% Senior Notes, Series G, due 2019 SEVENTH SUPPLEMENTAL INDENTURE, dated as of June 9, 2008, between SOUTHWESTERN ELECTRIC POWER COMPANY, a corporation duly organized and existing under the laws of the State of Delaware (the "Company"), and THE BANK OF NEW YORK, a New York banking corporation organized and existing under the laws of the State of New York, as Trustee under the Original Indenture referred to below (the "Trustee"). RECITALS OF THE COMPANY The Company has heretofore executed and delivered to the Trustee an indenture dated as of February 25, 2000 (the "Original Indenture"), to provide for the issuance from time to time of its debentures, notes or other evidences of indebtedness (the "Senior Notes"), the form and terms of which are to be established as set forth in Section 201 and 301 of the Original Indenture. Section 901 of the Original Indenture provides, among other things, that the Company and the Trustee may enter into indentures supplemental to the Original Indenture for, among other things, the purpose of establishing the form and terms of the Senior Notes of any series as permitted in Sections 201 and 301 of the Original Indenture. The Company desires to create a series of the Senior Notes in an aggregate principal amount of $400,000,000 to be designated the "6.45% Senior Notes, Series G, due 2019" (the "Series G Notes"), and all action on the part of the Company necessary to authorize the issuance of the Series G Notes under the Original Indenture and this Seventh Supplemental Indenture has been duly taken. All acts and things necessary to make the Series G Notes, when executed by the Company and completed, authenticated and delivered by the Trustee as provided in the Original Indenture and this Seventh Supplemental Indenture, the valid and binding obligations of the Company and to constitute these presents a valid and binding supplemental indenture and agreement according to its terms, have been done and performed. NOW, THEREFORE, THIS SEVENTH SUPPLEMENTAL INDENTURE WITNESSETH: That in consideration of the premises and of the acceptance and purchase of the Series G Notes by the Holders thereof and of the acceptance of this trust by the Trustee, the Company covenants and agrees with the Trustee, for the equal benefit of the Holders of the Series G Notes, as follows: ARTICLE ONE Definitions SECTION 101.Definitions. The use of the terms and expressions herein is in accordance with the definitions, uses and constructions contained in the Original Indenture and the form of the Series G Note attached hereto as Exhibit A. ARTICLE TWO Terms and Issuance of the Series G Notes SECTION 201.Issue of Series G Notes. A series of Senior Notes which shall be designated the "6.45%Senior Notes, Series G, due 2019" shall be executed, authenticated and delivered from time to time in accordance with the provisions of, and shall in all respects be subject to, the terms, conditions and covenants of, the Original Indenture and this Seventh Supplemental Indenture (including the form of Series G Note set forth in Exhibit A hereto).The aggregate principal amount of the Series G Notes which may be authenticated and delivered under this Seventh Supplemental Indenture shall initially be $400,000,000, and such principal amount of the Series G Notes may be increased from time to time.All Series G Notes need not be issued at the same time and such series may be reopened at any time, without the consent of any Holder, for the issuance of additional Series G Notes.Any such additional Series G Notes will have the same interest rate, maturity and other terms as those initially issued. SECTION 202.Form of Series G Notes; Incorporation of Terms. The Series G Notes shall be issued initially in the form of one Global Security.The form of the Series G Notes shall be substantially in the form of the Global Security attached hereto as Exhibit A.The terms of such Series G Notes are herein incorporated by reference and are part of this Seventh Supplemental Indenture. SECTION 203.Depositary for Global Securities. The Depositary for any Global Securities of the series of which this Series G Note is a part shall be The Depository Trust Company in The City of New York. SECTION 204.Restrictions on
